DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous claim objection(s) has/have been addressed and is/are withdrawn.

Claim Objections
Claim 13 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a lateral leg” to avoid a double inclusion issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. US7363983 in view of Steele et al. US20160273312, Algeroy et al. US6561277, and Longbottom et al. US6125937.
Regarding independent claim 1, Martinez discloses, in Figure 1,
A multilateral junction apparatus (Martinez; Fig. 1 assembly) comprising: a y-block (Martinez; Y-tool 17) having formed therein a main bore (Martinez; the bore of first leg 17a) and a lateral port (Martinez; the port that forms the bore of second leg 17b), the lateral port having a shaped lateral bore (Martinez; the bore of second leg 17b) in fluid communication with the main bore (Martinez; Fig. 1).
Martinez does not disclose a D-shaped lateral bore; a port seal member installed within the y-block and having at least one of an opened, closed, and choked position; at least one gasket installed within the y-block and positioned between the y-block and the port seal member; and wherein the port seal member integrates with the main bore of the y-block.
Steele teaches a D-shaped lateral bore (Steele; in Figure 3B and in [0031 and 0033-0034], a D-shaped mechanical stiffener 212a [D-shaped lateral port housing] comprising a D-shaped lateral bore 302a for the purpose of accommodating other downhole components while maintaining a balance between having a sufficiently large cross-sectional flow area for production fluid flow and having sufficient wall thickness and mechanical strength for downhole operations that include various tensile, compression, and torsional loads).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify both the shape of the lateral bore and the shape of the lateral port as taught by Martinez to each be a D-shape as taught by Steele for the purpose of accommodating other downhole components while maintaining a balance between having a sufficiently large cross-sectional flow area for production fluid flow and having sufficient wall thickness and mechanical strength for downhole operations that include various tensile, compression, and torsional loads (Steele; [0034] provide a location to run or extend control lines).
Martinez in view of Steele does not teach a port seal member installed within the y-block and having at least one of an opened, closed, and choked position; at least one gasket installed within the y-block and positioned between the y-block and the port seal member; and wherein the port seal member integrates with the main bore of the y-block.
Algeroy teaches a port seal member having at least one of an opened, closed, and choked position (Algeroy; Fig. 1; flow control device 18 that comprises a sliding sleeve valve / variable choke valve that selectively provides different rates of flow through a radial/bypass port, for example one that communicates with annulus 46, and can be controlled from the surface by a control line 97 which may be an electric, hydraulic, or fiber optic control line; col. 3:23-25; col. 3:30-36).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the y-block as taught by Martinez in view of Steele to include a port seal member as taught by Algeroy to yield a port seal member installed within the y-block and having at least one of an opened, closed, and choked position; and wherein the port seal member integrates with the main bore of the y-block for the purpose of selectively controlling fluid flow through the lateral port.
Martinez in view of Steele and Algeroy does not teach at least one gasket installed within the y-block and positioned between the y-block and the port seal member.
Longbottom teaches at least one gasket installed within the y-block and positioned between the y-block and the port seal member (Longbottom; Fig. 18; seal/gasket 408).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the y-block as taught by Martinez in view of Steele and Algeroy  to include a gasket as taught by Longbottom to yield at least one gasket installed within the y-block and positioned between the y-block and the port seal member for the purpose of preventing fluid flow at the interface between the port seal member and the y-block.

Regarding claims 2, 9, and 16, Martinez in view of Steele, Algeroy, and Longbottom teaches the invention substantially as claimed as described above, and wherein the at least one gasket configured to hydraulically isolate the lateral bore when the port seal member is in the closed position (Longbottom; Fig. 18; seal/gasket 408).

Regarding claims 3 and 10, Martinez in view of Steele, Algeroy, and Longbottom teaches the invention substantially as claimed as described above, and further comprising a controller coupled to the port seal member for performing at least one of an opening, closing, and choking operation on the port seal member (Algeroy; Fig. 1; flow control device 18 that comprises a sliding sleeve valve / variable choke valve that selectively provides different rates of flow through a radial/bypass port, for example one that communicates with annulus 46, and can be controlled from the surface by a control line 97 which may be an electric, hydraulic, or fiber optic control line; col. 3:23-25; col. 3:30-36).
	
Regarding claims 4, 11, and 17, Martinez in view of Steele, Algeroy, and Longbottom teaches the invention substantially as claimed as described above, and wherein the port seal member is controllable using at least one of a mechanical, hydraulic, electromechanical, and electromagnetic means (Algeroy; Fig. 1; flow control device 18 that comprises a sliding sleeve valve / variable choke valve that selectively provides different rates of flow through a radial/bypass port, for example one that communicates with annulus 46, and can be controlled from the surface by a control line 97 which may be an electric, hydraulic, or fiber optic control line; col. 3:23-25; col. 3:30-36).

Regarding claims 5, 12, and 18, Martinez in view of Steele, Algeroy, and Longbottom teaches the invention substantially as claimed as described above, and wherein the controller performs an opening, closing, and choking operation on at least one port seal member using a device identifier and a control command (Algeroy; Fig. 1; flow control device 18 that comprises a sliding sleeve valve / variable choke valve that selectively provides different rates of flow through a radial/bypass port, for example one that communicates with annulus 46, and can be controlled from the surface by a control line 97 which may be an electric, hydraulic, or fiber optic control line; col. 3:23-25; col. 3:30-36; the device identifier and the control command is necessarily required for electromechanical control operation provided by the electric control line 97).

Regarding claims 6, 13, and 19, Martinez in view of Steele, Algeroy, and Longbottom teaches the invention substantially as claimed as described above, and wherein the lateral port is one of a D-shape and circular shape (Steele; in Figure 3B and in [0031 and 0033-0034], a D-shaped mechanical stiffener 212a) and configured to couple to a lateral leg (Martinez; assembly of 19, 23, and 25).

Regarding claims 7, 14, and 20, Martinez in view of Steele, Algeroy, and Longbottom teaches the invention substantially as claimed as described above, and wherein the y-block is a single, machined object with the main bore and the lateral bore formed therein (Martinez; Y-tool 17).

Regarding independent claim 8, Martinez in view of Steele, Algeroy, and Longbottom teaches the invention substantially as claimed as described above in reference to independent claim 1, and 
A method of using a multilateral junction apparatus in a wellbore environment (Martinez; Fig. 1 assembly), the method comprising: machining a y-block (Martinez; Y-tool 17) to form a main bore (Martinez; the bore of first leg 17a) and a lateral port (Martinez; the port that forms the bore of second leg 17b), the lateral port having a D-shaped (Steele; in Figure 3B and in [0031 and 0033-0034], a D-shaped mechanical stiffener 212a [D-shaped lateral port housing] comprising a D-shaped lateral bore 302a for the purpose of accommodating other downhole components while maintaining a balance between having a sufficiently large cross-sectional flow area for production fluid flow and having sufficient wall thickness and mechanical strength for downhole operations that include various tensile, compression, and torsional loads) lateral bore (Martinez; the bore of second leg 17b) in fluid communication with the main bore (Martinez; Fig. 1); integrating a port seal member within the y-block (Algeroy; Fig. 1; flow control device 18 that comprises a sliding sleeve valve / variable choke valve that selectively provides different rates of flow through a radial/bypass port, for example one that communicates with annulus 46, and can be controlled from the surface by a control line 97 which may be an electric, hydraulic, or fiber optic control line; col. 3:23-25; col. 3:30-36), wherein the port seal member includes at least one of an opened, closed, and choked position (Algeroy; Fig. 1; flow control device 18 that comprises a sliding sleeve valve / variable choke valve that selectively provides different rates of flow through a radial/bypass port, for example one that communicates with annulus 46, and can be controlled from the surface by a control line 97 which may be an electric, hydraulic, or fiber optic control line; col. 3:23-25; col. 3:30-36); positioning at least one gasket within the y-block and between the y-block and the port seal member (Longbottom; Fig. 18; seal/gasket 408); coupling a first main bore tubular with an upper end of the y-block (Martinez; the upper portion of tubing 15 that extends to the surface); coupling a second main bore tubular with a lower end of the y-block (Martinez; the lower portion of tubing 15 that extends below Y-tool 17); coupling a lateral leg (Martinez; assembly of 19, 23, and 25) with the lateral port; performing downhole wellbore operations (Martinez; Fig. 1); and controlling operation of the port seal member during the downhole wellbore operations (Algeroy; Fig. 1; flow control device 18 that comprises a sliding sleeve valve / variable choke valve that selectively provides different rates of flow through a radial/bypass port, for example one that communicates with annulus 46, and can be controlled from the surface by a control line 97 which may be an electric, hydraulic, or fiber optic control line; col. 3:23-25; col. 3:30-36).

Regarding independent claim 15, Martinez in view of Steele, Algeroy, and Longbottom teaches the invention substantially as claimed as described above in reference to independent claims 1 and 8, and 
A multilateral junction system for use in a wellbore environment (Martinez; Fig. 1 assembly), the system comprising: a y-block (Martinez; Y-tool 17) having formed therein a main bore (Martinez; the bore of first leg 17a) and a D-shaped (Steele; in Figure 3B and in [0031 and 0033-0034], a D-shaped mechanical stiffener 212a [D-shaped lateral port housing] comprising a D-shaped lateral bore 302a for the purpose of accommodating other downhole components while maintaining a balance between having a sufficiently large cross-sectional flow area for production fluid flow and having sufficient wall thickness and mechanical strength for downhole operations that include various tensile, compression, and torsional loads) lateral port (Martinez; the port that forms the bore of second leg 17b), the lateral port having a D-shaped (Steele; in Figure 3B and in [0031 and 0033-0034], a D-shaped mechanical stiffener 212a [D-shaped lateral port housing] comprising a D-shaped lateral bore 302a for the purpose of accommodating other downhole components while maintaining a balance between having a sufficiently large cross-sectional flow area for production fluid flow and having sufficient wall thickness and mechanical strength for downhole operations that include various tensile, compression, and torsional loads) lateral bore (Martinez; the bore of second leg 17b) in fluid communication with the main bore (Martinez; Fig. 1); a port seal member installed within the y-block and having at least one of an opened, closed, and choked position (Algeroy; Fig. 1; flow control device 18 that comprises a sliding sleeve valve / variable choke valve that selectively provides different rates of flow through a radial/bypass port, for example one that communicates with annulus 46, and can be controlled from the surface by a control line 97 which may be an electric, hydraulic, or fiber optic control line; col. 3:23-25; col. 3:30-36); at least one gasket installed within the y-block and positioned between the y-block and the port seal member (Longbottom; Fig. 18; seal/gasket 408); and a controller coupled to the port seal member for performing at least one of an opening, closing, and choking operation on the port seal member (Algeroy; Fig. 1; flow control device 18 that comprises a sliding sleeve valve / variable choke valve that selectively provides different rates of flow through a radial/bypass port, for example one that communicates with annulus 46, and can be controlled from the surface by a control line 97 which may be an electric, hydraulic, or fiber optic control line; col. 3:23-25; col. 3:30-36); wherein the port seal member integrates with the main bore of the y-block (Algeroy; Fig. 1; flow control device 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson US6216788 teaches a valve 30 that can comprise either a Y-tool 31 (Fig. 1) or a sliding sleeve valve 36 (Fig. 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	7/6/22



/TARA SCHIMPF/            Primary Examiner, Art Unit 3672